Opinion filed December 18, 2020




                                        In The


        Eleventh Court of Appeals
                                      __________

                               No. 11-19-00015-CV
                                   __________

                            JASON GARMS, Appellant
                                           V.
                      COMANCHE COUNTY, Appellee


                     On Appeal from the 220th District Court
                           Comanche County, Texas
                          Trial Court Cause No. 23017


                      MEMORANDUM OPINION
       Appellant, Jason Garms, appeals pro se the trial court’s order granting
Comanche County’s (the County) plea to the jurisdiction under the Texas Tort
Claims Act (the TTCA). Because the County is entitled to immunity, we affirm the
order of the trial court.
                                  I. Factual Background
       On January 3, 2017, Appellant was an inmate in the Comanche County Jail.
Appellant claimed that, during his confinement, he notified the jailers that he was ill
and needed medical assistance. The jailers checked Appellant’s blood pressure, but
failed to notify the duty nurse that the readings indicated that Appellant’s blood
pressure was high. Appellant also claimed that his high blood pressure condition
caused him to lose consciousness and sustain a serious head injury. According to
Appellant, he was left unattended during his state of unconsciousness, and his head
injury ultimately resulted in a permanent loss of memory, brain damage, and other
unspecified injuries. Appellant further alleged that his “injury and neglect” were
caused by (1) a “faulty motorized camera” located in the Comanche County Jail and
(2) the jailers failure to monitor him, provide proper medical care, and comply with
applicable County policies.
      Appellant originally filed suit in the 220th Judicial District Court of
Comanche County. At the time, Appellant’s operative pleading purported to assert
claims for negligence under the TTCA and constitutional claims under 42
U.S.C. § 1983.   Because Appellant’s Section 1983 claims created a basis for
removal, the County removed this suit to the United States District Court for the
Northern District of Texas, Fort Worth Division.        Appellant’s suit was later
remanded to the 220th District Court after Appellant amended his pleadings to
abandon the federal constitutional claims.
      After remand, the County filed a plea to the jurisdiction in the 220th District
Court alleging that Appellant’s negligence claims under the TTCA were barred by
the doctrine of governmental immunity, thereby depriving the trial court of subject-
matter jurisdiction over Appellant’s suit. After a hearing, in which all parties
participated, the trial court granted the County’s plea. This appeal followed.
                                II. Issues on Appeal
      Appellant raises two issues on appeal. First, Appellant contends that he was
not afforded adequate time to prepare for the hearing on the County’s plea to the
jurisdiction because he did not receive proper notice of the hearing date. Second, he
                                          2
claims that the County’s immunity was waived and that the trial court erred in
granting the County’s plea because his injuries were caused by the County’s
(1) negligent use of motor-driven equipment, i.e., a faulty motorized camera, and
(2) failure to monitor him, provide proper medical care, and comply with its policies.
      A. Notice of Hearing
      In his first issue, Appellant contends that he did not receive proper notice for
the hearing on the County’s plea to the jurisdiction and, therefore, was not able to
sufficiently prepare for the hearing. Appellant raises this issue for the first time on
appeal.
      To preserve a complaint for appellate review, a party (1) must make a timely
request, objection, or motion in the trial court stating the specific grounds for the
ruling sought, unless the specific grounds are apparent from the context, and
(2) either obtain a ruling from the trial court or object to the trial court’s refusal to
rule. TEX. R. APP. P. 33.1(a); Ad Villarai, LLC v. Chan Il Pak, 519 S.W.3d 132, 137
(Tex. 2017) (per curiam). Appellant did neither, even though he participated at the
hearing. Therefore, he failed to preserve this complaint for our review.
      Nevertheless, even if preserved, Appellant’s complaint is without merit. If a
party intends to schedule a hearing on a motion for the purpose of obtaining an order
from the trial court, the moving party must serve notice of the hearing date on all
interested parties at least three days before the hearing commences, unless the rules
provide otherwise or the notice period is reduced by the trial court. See TEX. R.
CIV. P. 21(b); Zewde v. Abadi, 529 S.W.3d 189, 194 (Tex. App.—Houston [14th
Dist.] 2017, no pet.); Cotten v. Briley, 517 S.W.3d 177, 185 (Tex. App.—Texarkana
2017, no pet.). Moreover, if the hearing date is rescheduled, Rule 21(b)’s three-day
notice requirement no longer applies if all parties to the proceeding had proper notice
of the original hearing date. Magnuson v. Mullen, 65 S.W.3d 815, 824 (Tex. App.—
Fort Worth 2002, pet. denied).
                                           3
        Here, the record does not support Appellant’s contention that he did not
receive proper notice of this hearing. Initially, the trial court set the hearing date on
the County’s plea for December 6, 2018. As an accommodation to Appellant, on
December 5, 2018, the trial court cancelled the original hearing date. The trial court
thereafter reset the hearing date to December 14, 2018. Appellant received notice
of the rescheduled hearing date on December 11, 2018, three days before the
rescheduled hearing date. Clearly, Appellant received proper notice of the hearing
date.    As such, he had adequate time to prepare.          Accordingly, we overrule
Appellant’s first issue.
        B. Plea to the Jurisdiction
        Appellant next argues that the trial court erred in granting the County’s plea
to the jurisdiction. Before a court may dispose of a case, it is essential that the court
possess subject-matter jurisdiction. Bland Indep. Sch. Dist. v. Blue, 34 S.W.3d 547,
553–54 (Tex. 2000). A plea to the jurisdiction is a dilatory plea and a proper method
by which to challenge a trial court’s subject-matter jurisdiction. Id. at 554. Whether
a trial court has subject-matter jurisdiction over a case is a question of law that we
review de novo. Tex. Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 226
(Tex. 2004); Ector Cty. v. Breedlove, 168 S.W.3d 864, 865 (Tex. App.—Eastland
2004, no pet.).
        A plea to the jurisdiction can take two forms: (1) a challenge to the plaintiff’s
pleadings regarding his allegation of jurisdictional facts or (2) an evidentiary
challenge to the existence of jurisdictional facts. Mission Consol. Indep. Sch. Dist. v.
Garcia, 372 S.W.3d 629, 635 (Tex. 2012); Miranda, 133 S.W.3d at 226–27. The
plea may challenge the pleadings, the existence of jurisdictional facts, or both.
Alamo Heights Indep. Sch. Dist. v. Clark, 544 S.W.3d 755, 770 (Tex. 2018); City of
Merkel v. Copeland, 561 S.W.3d 720, 723 (Tex. App.—Eastland 2018, pet. denied).


                                            4
As such, the purpose of a plea to the jurisdiction is to defeat a pleaded cause of action
without reaching the merits. Blue, 34 S.W.3d at 554.
      Here, the County’s plea only challenged Appellant’s pleadings. Because a
pleadings challenge is before us, Appellant bore the burden of alleging facts that
affirmatively demonstrated the trial court’s subject-matter jurisdiction to hear the
case. Miranda, 133 S.W.3d at 226. Therefore, we must accept as true all factual
allegations in Appellant’s pleadings, construe them liberally in his favor, and look
to his intent. Klumb v. Houston Mun. Emps. Pension Sys., 458 S.W.3d 1, 8 (Tex.
2015); Cty. of Cameron v. Brown, 80 S.W.3d 549, 555 (Tex. 2002); Tex. Mun.
League Intergovernmental Risk Pool v. City of Abilene, 551 S.W.3d 337, 342–43
(Tex. App.—Eastland 2018, pet. dism’d). Furthermore, we review and evaluate pro
se pleadings by less stringent standards than we do when considering pleadings
drafted by lawyers. Thomas v. Collins, 860 S.W.2d 500, 503 (Tex. App.—Houston
[1st Dist.] 1993, writ denied).
      At the hearing on the County’s plea, neither party presented evidence.
Therefore, it was Appellant’s burden to plead sufficient facts to affirmatively show
that the trial court had subject-matter jurisdiction of the case. Consequently, our
review is limited to the factual allegations in Appellant’s pleadings.
      C. Governmental Immunity
      Sovereign immunity and its counterpart, governmental immunity, exist to
protect the State and its political subdivisions from lawsuits and liability for money
damages. Reata Constr. Corp. v. City of Dallas, 197 S.W.3d 371, 374 (Tex. 2006);
Tex. Nat. Res. Conservation Comm’n v. IT-Davy, 74 S.W.3d 849, 853 (Tex. 2002).
Governmental immunity is derived from the State’s sovereign immunity. Therefore,
the political subdivisions of the State, such as a county, are afforded the same
immunity protections as the State. City of Houston v. Williams, 353 S.W.3d 128,
134 (Tex. 2011).
                                           5
      Governmental immunity embraces two concepts: immunity from suit and
immunity from liability. Reata, 197 S.W.3d at 374; Tooke v. City of Mexia, 197
S.W.3d 325, 332 (Tex. 2006). Immunity from suit deprives courts of subject-matter
jurisdiction and completely bars actions against governmental entities unless the
State has expressly consented to suit. Id.; Wichita Falls State Hosp. v. Taylor, 106
S.W.3d 692, 696 (Tex. 2003); Tex. Dep’t of Transp. v. Jones, 8 S.W.3d 636, 638
(Tex. 1999). Immunity from liability is an affirmative defense, not a matter of
subject-matter jurisdiction; however, this immunity must still be waived by the State.
State v. Lueck, 290 S.W.3d 876, 880 (Tex. 2009); Miranda, 133 S.W.3d at 224.
Because immunity from suit defeats a trial court’s subject-matter jurisdiction, it is
properly asserted in a plea to the jurisdiction. Miranda, 133 S.W.3d at 225–26. In
the matter before us, we are concerned only with immunity from suit.
      The term “sovereign immunity” applies to the State and the divisions of state
government. Goodson v. City of Abilene, 295 S.W.3d 692, 694 (Tex. App.—
Eastland 2009, no pet.).       Although the terms “sovereign immunity” and
“governmental immunity” are often used interchangeably, “governmental
immunity” is the proper term to use when referring to political subdivisions of the
State, such as cities, counties, and school districts. Id. Governmental immunity
operates like sovereign immunity.       Therefore, if the State retains sovereign
immunity, its political subdivisions retain governmental immunity. Harris Cty. v.
Sykes, 136 S.W.3d 635, 638 (Tex. 2004). Governmental immunity will negate a trial
court’s subject-matter jurisdiction. Dallas Area Rapid Transit v. Whitley, 104
S.W.3d 540, 542 (Tex. 2003).




                                          6
      D. Analysis
      Appellant’s claims against the County arise under the TTCA. Because it is
undisputed that the County is a governmental entity and a political subdivision of
the State, the County would be entitled to governmental immunity unless its
immunity from suit has been specifically waived by statute. See, e.g., Univ. of Texas
M.D. Anderson Cancer Center v. McKenzie, 578 S.W.3d 506, 512 (Tex. 2019). The
legislature has provided for a limited waiver of immunity in certain instances. One
instance is contained in Section 101.021 of the TTCA. Dallas Cty. Mental Health &
Mental Retardation v. Bossley, 968 S.W.2d 339, 341 (Tex. 1998). This provision
expressly waives a governmental entity’s immunity for:
            (1) [P]roperty damage, personal injury, and death proximately
      caused by the wrongful act or omission or the negligence of an
      employee acting within his scope of employment if:
                    (A) the property damage, personal injury, or death
             arises from the operation or use of a motor-driven vehicle
             or motor-driven equipment; and
                   (B) the employee would be personally liable to the
             claimant according to Texas law; and
            (2) [P]ersonal injury and death so caused by a condition or use
      of tangible personal or real property if the governmental unit would,
      were it a private person, be liable to the claimant according to Texas
      law.
TEX. CIV. PRAC. & REM. CODE ANN. § 101.021 (West 2019) (emphasis added).
      Appellant’s final amended pleading, the “operative pleading” below, alleged
that the County failed to supervise him and provide adequate medical treatment. We
have considered Appellant’s pleaded claims and conclude that none of these claims
implicate the TTCA’s limited waiver of immunity. Therefore, the trial court’s
determination that it lacked subject-matter jurisdiction of this case, and the granting
of the County’s plea, were proper.


                                          7
      To invoke the TTCA’s waiver provision, a claimant must sufficiently plead
that the complained of injury was caused by the negligent use or operation of a
motor-driven vehicle or equipment, or by a use or a condition of tangible property.
See id.; Bossley, 968 S.W.2d at 342–43. The claimant must also show that a causal
“nexus” exists between the injury complained of and either the use of tangible
property or the operation of a motorized vehicle or motor-driven equipment.
LeLeaux v. Hampshire-Fannett Indep. Sch. Dist., 835 S.W.2d 49, 51 (Tex. 1992).
      Here, Appellant’s pleaded negligence claims are not in any manner factually
based on an alleged use or misuse of tangible property or the negligent use or
operation of a motor-driven vehicle or equipment. In fact, Appellant’s claims focus
solely on the inaction of certain County employees by failing to care for and monitor
him and their nonuse of property (the alleged faulty security camera) in that regard.
It is well settled that negligence claims asserted against a governmental entity based
on the nonuse of tangible property or the governmental entity’s failure to act are not
actionable and do not trigger the TTCA’s limited waiver of immunity. Harris Cty. v.
Annab, 547 S.W.3d 609, 614 (Tex. 2018); Tex. Dep’t of Criminal Justice v. Miller,
51 S.W.3d 583, 588 (Tex. 2001); Tex. Nat. Res. Conservation Comm’n v. White, 46
S.W.3d 864, 869–70 (Tex. 2001); Kerrville State Hosp. v. Clark, 923 S.W.2d 582,
584 (Tex. 1996); Kassen v. Hatley, 887 S.W.2d 4, 14 (Tex. 1994). Moreover,
because Appellant only alleges that his injuries were caused by the inaction and
nonuse of property by certain County employees, the requisite causal nexus is also
lacking. Consequently, there is no waiver of the County’s governmental immunity.
      E. Opportunity to Amend
      After the trial court granted the County’s plea, Appellant did not request the
opportunity to amend his pleadings to cure any potential jurisdictional deficiencies.
If a plaintiff does not allege sufficient facts to affirmatively establish a trial court’s
subject-matter jurisdiction and if any such pleading defects could be cured by
                                            8
amendment, then a plaintiff should be afforded the opportunity to amend. Miranda,
133 S.W.3d at 226–27. However, if a plaintiff’s pleadings affirmatively negate the
existence of subject-matter jurisdiction, a trial court may properly grant a plea to the
jurisdiction without affording the plaintiff the opportunity to amend. Id.
      Here, Appellant’s operative pleading demonstrates that the County is immune
from suit. Furthermore, Appellant has failed to plead, and cannot plead, any facts
that would show a waiver of the County’s immunity. As such, even if requested,
there is no pleading amendment that Appellant could present that would cure his
inability to establish the trial court’s subject-matter jurisdiction over his case.
      F. Motion for New Trial
      Appellant has filed a “motion for new trial” with this court. When Appellant
filed that motion, we treated it as a request for further relief from this court in the
form of a remand. The relief, a remand, that Appellant requested in the motion has
been addressed in our discussion of his issues on appeal. Insofar as the motion is a
request for further relief from this court, for the reasons already set forth, we overrule
it.
      Finally, in addition to matters raised in his motion for new trial, we note that
Appellant has made numerous complaints about trial court officials and law
enforcement personnel associated with the County. These complaints, contained in
correspondence filed with this court, also appear to request relief in the form of a
remand and to allege a new complaint against a County officer. However, we are
without the authority to consider them.
                                    III. Conclusion
      It was Appellant’s burden to plead sufficient facts to affirmatively show that
the trial court had subject-matter jurisdiction over his case. When we apply the
applicable standards to Appellant’s operative pleading, we conclude that Appellant
has failed to satisfy his burden. Even construing Appellant’s operative pleading
                                            9
most liberally, it is clear that Appellant did not, and cannot, affirmatively show that
subject-matter jurisdiction exists in this case. Accordingly, because the County is
entitled to governmental immunity and because no waiver of immunity exists or can
be pleaded, we overrule Appellant’s second issue.
                                       IV. This Court’s Ruling
        We affirm the order of the trial court.




                                                           W. STACY TROTTER
                                                           JUSTICE


December 18, 2020
Panel consists of: Bailey, C.J.,
Trotter, J., and Wright, S.C.J. 1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.
                                                     10